DETAILED ACTION
An amendment, amending claims 1 and 3-14, was entered on 7/26/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendments overcome the rejection of claims 3 and 4 under § 112(b).  This is persuasive and these rejections have been withdrawn. 
Applicant also argues that none of the cited art teaches the newly added limitations.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the nozzles are arranged in “non-elongated” grid lines.  It is unclear what the metes and bounds of this term is.  The disclosure (e.g., Fig. 3) shows what appears to be the “elongated” grid lines (the top and bottom) row, but doesn’t depict a non-elongated line.  The middle column may be what applicant refers to as non-elongated, but this middle column is merely two discontinuous nozzles 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term non-elongated grid lines is not supported by the disclosure.  The term non-elongated is commonly understood to be short, but the disclosure does not disclose short grid lines extending in parallel which are perpendicular to the elongated grid lines.
An amendment which captured the concept of a square/rectangular ring, as described in ¶¶ 0029-0030 and Fig. 3 of the specification would likely overcome this rejection.
Prior Art
Micheli et al. (US 2012/0207651) teaches a process of controlling an electrostatic atomizer for liquids (Abst.; ¶¶ 0053; 0068), the atomizer comprising: a liquid tank 82 and a delivery device 86, 240 for the liquid from the tank, a high voltage source 26 connected to at least one atomizing nozzle 12 (Figs 1 and 13; ¶¶ 0050-0052, 0068), wherein the voltage intensity supplied at the nozzle is detected by sensors of control electronics (¶¶ 0050-0052).  Micheli, however, fails to fairly teach or suggest that the plurality of atomizer nozzles are arranged in a rectangular geometrical arrangement, which is formed of elongated grid lines extending in parallel directions and non-elongated grid lines extending in parallel directions that are perpendicular to the parallel directions of the elongated grid lines, with the elongated and the non-elongated grid lines crossing at points, respectively, thereby forming a grid of parallel grid lines including grid points on outermost grid lines of the rectangular geometrical arrangement, such that the plurality of atomizer nozzles are arranged only at the grid points on the outermost grid lines of the rectangular geometrical arrangement.
None of the other art on record teaches this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712